DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claim 1 and line 5 of claim 10, the limitation “the wafer” lacks antecedent basis and thus is indefinite because it is unclear which of the “at least one wafer” is referred to by this limitation. This rejection may be overcome by amending the claims to recite “the at least one wafer” instead of “the wafer.”
In claims 1 and 10, the limitation “insulating-and-heat-conducting-unit” is indefinite because it is unclear what is required by this limitation. Specifically, it is unclear whether the limitation requires a structure that is electrically insulating and heat conducting, a structure containing both a heat insulating and a heat conducting component, or a structure insulating some other property, such as sound.
In claims 2, 6, and 14, the limitation of “the heating coil” is indefinite because it is unclear which of the “at least one heating coil” recited in claims 1, 10, and 11 is referred to by the limitation. This rejection may be overcome by amending the claims to recite “the at least one heating coil” instead of “the heating coil.”
In claim 16, “the support member” lacks antecedent basis because claim 10 does not mention the support member, rather it is introduced in claim 13. As a result, the limitation is indefinite because it is unclear as to what “the support member” refers.
Claims 18-20 recite “the wafer support as claimed” but depend on claim 17, which recites a thin film deposition apparatus. Therefore, it is unclear whether claims 18-20 require a thin film deposition apparatus or a wafer support. This rejection can be overcome by amending claims 18-20 to recite “the thin-film deposition apparatus” instead of “the wafer support.”
Claims 3-5, 7-9, 11-13, 15, and 17 are indefinite by virtue of depending on indefinite claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (US 20070169703 A1) in view of Fujisato (US 20100244350 A1).
	Regarding claim 1, Elliot (US 20070169703 A1) teaches a substrate (wafer) support member 220 comprising a heating coil 270 within the support (supported by the wafer support), an electrically insulating sheath 280 (insulating-and-heat-conducting unit) surrounding the heating coil, and a CTE matching layer part 210 (conduct portion), wherein the sheath 280 is between the heating coil 270 and the conduct portion 210, thus insulating the heating coil from the conduct portion (para 0023-0024; Fig. 2).
	Elliot fails to explicitly teach the conduct portion is electrically connected to a bias power source. However, Fujisato (US 20100244350 A1), in the analogous art of thin film deposition substrate supports, teaches providing a substrate support with a bias power supply 60 for attraction of metal ions in the plasma (para 0005, 0030; Fig. 1). Because Fujisato teaches that such bias power sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect a bias power source to the substrate support (including the conduct portion) of the Elliot apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The CTE layer 210 (conduct portion) of Elliot preferably has high thermal and electrical conductivity (para 0020) and therefore the bias power source of Elliot in view of Fujisato would be electrically connected to the conduct portion.
Regarding claim 4, the combination of Elliot and Fujisato teaches the bias power supply 60 is connected to the mounting table of the wafer support through an electrode line 56 (first conduct unit) inserted in a support column 44 (support member) connected to the wafer support to pass therethrough, thus forming a bias on the substrate support (and conduct portion) (Fujisato para 0030; Fig. 1). 
	Regarding claim 5, the combination of Elliot and Fujisato teaches the bias power supply (source) is a high-frequency (AC) power supply (Fujisato para 0030), thus forming an AC bias on the conduct portion via the first conduct unit.
	Regarding claim 6, the previous combination of Elliot and Fujisato fails to explicitly teach at least one second conduct unit positioned within the support member and electrically connected to the heating coil. However, Fujisato teaches a heater power supply 64 electrically connected to the heater 36 within the substrate support by a power supply line 62 (second conduct unit) passing through the support column 44 (support member) (para 0031). Because Fujisato teaches that such heater power sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to power the heating coil of Elliot using a heater power supply connected through a power supply line with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 10, Elliot (US 20070169703 A1) teaches a substrate (wafer) support member 220 comprising a heating coil 270 within the support (supported by the wafer support), an electrically insulating sheath 280 (insulating-and-heat-conducting unit) surrounding the heating coil, and a CTE matching layer part 210 (conduct portion), wherein the sheath 280 is between the heating coil 270 and the conduct portion 210, thus insulating the heating coil from the conduct portion (para 0023-0024; Fig. 2).
Elliot fails to explicitly teach the conduct portion is electrically connected to a bias power source. However, Fujisato (US 20100244350 A1), in the analogous art of thin film deposition substrate supports, teaches providing a substrate support with a bias power supply 60 for attraction of metal ions in the plasma (para 0005, 0030; Fig. 1). Because Fujisato teaches that such bias power sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect a bias power source to the substrate support (including the conduct portion) of the Elliot apparatus with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The CTE layer 210 (conduct portion) of Elliot preferably has high thermal and electrical conductivity (para 0020) and therefore the bias power source of Elliot in view of Fujisato would be electrically connected to the conduct portion.
The previous combination of Elliot and Fujisato fails to explicitly teach a chamber comprising a containing space, wherein the wafer support is disposed in the containing space, and at least one gas inlet fluidly connected to the containing space of the chamber for transferring a process gas to the containing space. However, Fujisato teaches a processing chamber 22 having a gas introduction port 92 (inlet) for transferring process gas into the processing (containing) space S (fluidly connected to a containing space) (para 0037; Fig. 1). Elliot teaches that the substrate support is intended to be used in process chambers, such as those for PVD (para 0003, 0005). Because Fujisato teaches that such process chambers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the substrate support of Elliot in a chamber like that of Fujisato with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 16, the previous combination of Elliot, Fujisato, and Colvin fails to explicitly teach a drive unit connected to the support member and driving the support member to move the wafer support. However, Fujisato teaches the support column 44 (support member) may be moved vertically by an elevating mechanism (drive unit) to elevate the mounting table structure itself (para 0028). Because Fujisato teaches that such elevation mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an elevation mechanism to the support member with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim(s) 2-3 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (US 20070169703 A1) in view of Fujisato (US 20100244350 A1), as applied to claims 1 and 10 above, and further in view of Colvin (US 20110073039 A1).
	Regarding claim 2, the combination of Elliot and Fujisato fails to explicitly teach a first heating coil and a second heating coil, and the second heating coil surrounds the first heating coil. However, Colvin (US 20110073039 A1), in the analogous art of substrate heating, teaches a coiled heater 110a may include inner (first) coils (193, 194) and heater assemblies (181, 182) surrounding the coiled heater 110a may also include a (second) heater coil 170 (para 0138-0139; Fig. 6-8). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention include inner and outer coils in the Elliot apparatus in order to improve temperature control, as described by Colvin (para 0071).
	Regarding claim 3, the previous combination of Elliot, Fujisato, and Colvin teaches that the coiled heater 110a (first heating coil) and the (second) heater coil 170 in the outer heater assemblies (181, 182) are controlled independently to heat different zones (first area and second area) of the substrate support (Colvin para 0071, 0203; Fig. 6-8). The previous combination of Elliot, Fujisato, and Colvin fails to explicitly teach a plurality of thermal detecting units, wherein the thermal detecting units are used to respectively detect temperatures of the first area and second area. However, Colvin teaches including temperature sensors 203 (thermal detecting units) to individually control each subsection of the heating system (para 0185, 0203; Fig. 14a). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention include temperature sensors associated with each coil in the substrate support of Elliot in view of Fujisato and Colvin in order to further improve temperature control.
Regarding claim 11, the combination of Elliot and Fujisato fails to explicitly teach a first heating coil and a second heating coil, and the second heating coil surrounds the first heating coil. However, Colvin (US 20110073039 A1), in the analogous art of substrate heating, teaches a coiled heater 110a may include inner (first) coils (193, 194) and heater assemblies (181, 182) surrounding the coiled heater 110a may also include a (second) heater coil 170 (para 0138-0139; Fig. 6-8). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention include inner and outer coils in the Elliot apparatus in order to improve temperature control, as described by Colvin (para 0071).
Regarding claim 12, the previous combination of Elliot, Fujisato, and Colvin teaches that the coiled heater 110a (first heating coil) and the (second) heater coil 170 in the outer heater assemblies (181, 182) are controlled independently to heat different zones (first area and second area) of the substrate support (Colvin para 0071, 0203; Fig. 6-8). The previous combination of Elliot, Fujisato, and Colvin fails to explicitly teach a plurality of thermal detecting units, wherein the thermal detecting units are used to respectively detect temperatures of the first area and second area. However, Colvin teaches including temperature sensors 203 (thermal detecting units) to individually control each subsection of the heating system (para 0185, 0203; Fig. 14a). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention include temperature sensors associated with each coil in the substrate support of Elliot in view of Fujisato and Colvin in order to further improve temperature control.
Regarding claim 13, the combination of Elliot, Fujisato, and Colvin teaches the bias power supply 60 is connected to the mounting table of the wafer support through an electrode line 56 (first conduct unit) inserted in a support column 44 (support member) connected to the wafer support to pass therethrough, thus forming a bias on the substrate support (and conduct portion) (Fujisato para 0030; Fig. 1).
Regarding claim 14, he previous combination of Elliot, Fujisato, and Colvin fails to explicitly teach at least one second conduct unit positioned within the support member and electrically connected to the heating coil. However, Fujisato teaches a heater power supply 64 electrically connected to the heater 36 within the substrate support by a power supply line 62 (second conduct unit) passing through the support column 44 (support member) (para 0031). Because Fujisato teaches that such heater power sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to power the heating coil of Elliot using a heater power supply connected through a power supply line with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 15, the combination of Elliot, Fujisato, and Colvin teaches the bias power supply (source) is a high-frequency (AC) power supply (Fujisato para 0030), thus forming an AC bias on the conduct portion via the first conduct unit.

Claim(s) 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (US 20070169703 A1) in view of Fujisato (US 20100244350 A1), as applied to claims 1 and 10, and further in view of Hara (US 20100210115 A1) and Sexton (US 6669783 B2).
Regarding claim 7, the combination of Elliot and Fujisato fails to explicitly teach a connecting seat and securing seat, wherein, the connecting seat is for supporting the at least one heating unit, the securing seat is for supporting the connecting seat, the connecting seat and the at least one heating unit have a first annular seal member disposed therebetween, and the securing seat and the connecting seat have a second annular seal member disposed therebetween. However, Hara (US 20100210115 A1), in the analogous art of substrate supports, teaches a substrate support comprising a heater plate 21, a thermal insulator 23 (connecting seat) below the heater plate (supporting the at least one heating unit), and a temperature control jacket 22 (securing seat) below the thermal insulator (supporting the connecting seat) (para 0070-0074; Fig. 9). Because Hara teaches that such substrate support structures were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include thermal insulator and temperature control structures below the heating structure of the substrate support of Elliot in view of Fujisato with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Elliot, Fujisato, and Hara fails to explicitly teach that the connecting seat and the at least one heating unit have a first annular seal member disposed therebetween and the securing seat and the connecting seat have a second annular seal member disposed therebetween. However, Sexton (US 6669783 B2), in the analogous art of substrate supports, teaches a (first) elastomer seal 92 between a heat transfer body 58 and dielectric mounting plate 94 as well as a (second) elastomer seal 96 between the mounting plate 94 and a housing 54 of the substrate support to provide vacuum seals between components, wherein the connected parts are circular/ring-shaped and thus the seals fitted in grooves would be annular (col 10 line 32-54; Fig. 4). Additionally, Fujisato teaches using ring-shaped (annular) seal members 130 in seal groves providing sealing between adjacent components of a substrate support (para 0048-0049; Fig. 2). Because Sexton teaches that such substrate support structures were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include annular seals within grooves between each component of the substrate support of Elliot in view of Fujisato and Hara with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 8, the previous combination of Elliot, Fujisato, Hara, and Sexton fails to explicitly teach at least one cooling passage positioned between the at least one heating unit and the first annular seal member to separate the at least one heating unit and the first annular seal member. However, Elliot teaches that the substrate support member 110 may include manifolds or apertures for a cooling fluid (at least one cooling passage) (para 0016; Fig. 1). Additionally, Fujisato teaches a coolant path 40 (passage) positioned below the heater 36 and above a seal member 130 (para 0027, 0048-0049; Fig. 2). Because Fujisato teaches that such substrate support arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a cooling passage to the substrate support member of Elliot below the heating coil with a reasonable expectation of success, thus resulting in a coolant passage between the heating unit and the annular seal member. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 17, the combination of Elliot and Fujisato fails to explicitly teach a connecting seat and securing seat, wherein, the connecting seat is for supporting the at least one heating unit, the securing seat is for supporting the connecting seat, the connecting seat and the at least one heating unit have a first annular seal member disposed therebetween, and the securing seat and the connecting seat have a second annular seal member disposed therebetween. However, Hara (US 20100210115 A1), in the analogous art of substrate supports, teaches a substrate support comprising a heater plate 21, a thermal insulator 23 (connecting seat) below the heater plate (supporting the at least one heating unit), and a temperature control jacket 22 (securing seat) below the thermal insulator (supporting the connecting seat) (para 0070-0074; Fig. 9). Because Hara teaches that such substrate support structures were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include thermal insulator and temperature control structures below the heating structure of the substrate support of Elliot in view of Fujisato with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Elliot, Fujisato, and Hara fails to explicitly teach that the connecting seat and the at least one heating unit have a first annular seal member disposed therebetween and the securing seat and the connecting seat have a second annular seal member disposed therebetween. However, Sexton (US 6669783 B2), in the analogous art of substrate supports, teaches a (first) elastomer seal 92 between a heat transfer body 58 and dielectric mounting plate 94 as well as a (second) elastomer seal 96 between the mounting plate 94 and a housing 54 of the substrate support to provide vacuum seals between components, wherein the connected parts are circular/ring-shaped and thus the seals fitted in grooves would be annular (col 10 line 32-54; Fig. 4). Additionally, Fujisato teaches using ring-shaped (annular) seal members 130 in seal groves providing sealing between adjacent components of a substrate support (para 0048-0049; Fig. 2). Because Sexton teaches that such substrate support structures were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include annular seals within grooves between each component of the substrate support of Elliot in view of Fujisato and Hara with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 18, the previous combination of Elliot, Fujisato, Hara, and Sexton fails to explicitly teach at least one cooling passage positioned between the at least one heating unit and the first annular seal member to separate the at least one heating unit and the first annular seal member. However, Elliot teaches that the substrate support member 110 may include manifolds or apertures for a cooling fluid (at least one cooling passage) (para 0016; Fig. 1). Additionally, Fujisato teaches a coolant path 40 (passage) positioned below the heater 36 and above a seal member 130 (para 0027, 0048-0049; Fig. 2). Because Fujisato teaches that such substrate support arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a cooling passage to the substrate support member of Elliot below the heating coil with a reasonable expectation of success, thus resulting in a coolant passage between the heating unit and the annular seal member. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (US 20070169703 A1) in view of Fujisato (US 20100244350 A1), as applied to claims 1 and 10 above, and further in view of West (US 20150232983 A1) and Sexton (US 6669783 B2).
	Regarding claim 7, the combination of Elliot and Fujisato fails to explicitly teach a connecting seat and securing seat, wherein, the connecting seat is for supporting the at least one heating unit, the securing seat is for supporting the connecting seat, the connecting seat and the at least one heating unit have a first annular seal member disposed therebetween, and the securing seat and the connecting seat have a second annular seal member disposed therebetween. However, West (US 20150232983 A1), in the analogous art of substrate supports, teaches resistive heaters 149 in a substrate support 144 supported by a base plate 146 (connecting seat supporting the at least one heating unit) and a ground plate 148 (securing seat supporting the connecting seat), wherein the support, base plate, and ground plate are stacked together and attached to a central shaft 152 (para 0023; Fig. 2). West also teaches that the base plate 146 acts as a heat sink to maintain temperature stability during processing as well as include cooling channels therein and the ground plate 148 provides support to the substrate support 144 and base plate 146 (para 0026-0028; Fig. 2).
Because West teaches that such substrate support structures were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a base plate and ground plate, as described in West, below the substrate support of Elliot in view of Fujisato to improve temperature control and structural support with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Elliot, Fujisato, and West fails to explicitly teach that the connecting seat and the at least one heating unit have a first annular seal member disposed therebetween and the securing seat and the connecting seat have a second annular seal member disposed therebetween. However, Sexton (US 6669783 B2), in the analogous art of substrate supports, teaches a (first) elastomer seal 92 between a heat transfer body 58 and dielectric mounting plate 94 as well as a (second) elastomer seal 96 between the mounting plate 94 and a housing 54 of the substrate support to provide vacuum seals between components, wherein the connected parts are circular/ring-shaped and thus the seals fitted in grooves would be annular (col 10 line 32-54; Fig. 4). Additionally, Fujisato teaches using ring-shaped (annular) seal members 130 in seal groves providing sealing between adjacent components of a substrate support (para 0048-0049; Fig. 2). Because Sexton teaches that such substrate support structures were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include annular seals within grooves between each component of the substrate support of Elliot in view of Fujisato and West with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 17, the combination of Elliot and Fujisato fails to explicitly teach a connecting seat and securing seat, wherein, the connecting seat is for supporting the at least one heating unit, the securing seat is for supporting the connecting seat, the connecting seat and the at least one heating unit have a first annular seal member disposed therebetween, and the securing seat and the connecting seat have a second annular seal member disposed therebetween. However, West (US 20150232983 A1), in the analogous art of substrate supports, teaches resistive heaters 149 in a substrate support 144 supported by a base plate 146 (connecting seat supporting the at least one heating unit) and a ground plate 148 (securing seat supporting the connecting seat), wherein the support, base plate, and ground plate are stacked together and attached to a central shaft 152 (para 0023; Fig. 2). West also teaches that the base plate 146 acts as a heat sink to maintain temperature stability during processing as well as include cooling channels therein and the ground plate 148 provides support to the substrate support 144 and base plate 146 (para 0026-0028; Fig. 2).
Because West teaches that such substrate support structures were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a base plate and ground plate, as described in West, below the substrate support of Elliot in view of Fujisato to improve temperature control and structural support with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Elliot, Fujisato, and West fails to explicitly teach that the connecting seat and the at least one heating unit have a first annular seal member disposed therebetween and the securing seat and the connecting seat have a second annular seal member disposed therebetween. However, Sexton (US 6669783 B2), in the analogous art of substrate supports, teaches a (first) elastomer seal 92 between a heat transfer body 58 and dielectric mounting plate 94 as well as a (second) elastomer seal 96 between the mounting plate 94 and a housing 54 of the substrate support to provide vacuum seals between components, wherein the connected parts are circular/ring-shaped and thus the seals fitted in grooves would be annular (col 10 line 32-54; Fig. 4). Additionally, Fujisato teaches using ring-shaped (annular) seal members 130 in seal groves providing sealing between adjacent components of a substrate support (para 0048-0049; Fig. 2). Because Sexton teaches that such substrate support structures were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include annular seals within grooves between each component of the substrate support of Elliot in view of Fujisato and West with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim(s) 9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (US 20070169703 A1) in view of Fujisato (US 20100244350 A1), West (US 20150232983 A1), and Sexton (US 6669783 B2), as applied to claims 7 and 17 above, and further in view of Dhindsa (US 8083855 B2).
Regarding claim 9, the combination of Elliot, Fujisato, West, and Sexton fails to explicitly teach the connecting seat includes a first annular connecting member and a second annular connecting member, the second annular connecting member is mounted to surround the first annular connecting member, the first annular seal member is disposed between the first annular connecting member and the at least one heating unit, and the second annular seal member is disposed between the first annular connecting member and the securing seat. However, Dhindsa (US 8083855 B2), in the analogous art of substrate temperature control, teaches a temperature control module comprising independently controlled concentric (annular) cooling zones (102A, 102B) (first and second annular connecting members) which can be cooled to provide a uniform temperature to a wafer support (col 2 line 61-67, col 3 line 1-17; Fig. 2A). The aforementioned combination teaches a base plate 146 (connecting seat) including coolant channels 162 flowing through (West para 0028; Fig. 2). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting seat to include independently controlled cooling zones (the innermost two of which are the first and second annular connecting member) in order to improve temperature control/uniformity of the substrate support.
The combination of Elliot, Fujisato, West, Sexton, and Dhindsa fails to explicitly teach that the first and second annular seal members are disposed between the first annular connecting member and the heating unit or securing seat, respectively. However, Sexton teaches sealing the connection between each layer of the assembly (col 10 line 32-54). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include seals between each annular connecting member to maintain the vacuum seal between components. 
Alternatively, the cooling zones (102A, 102B) (annular connecting members) are attached to each other (Dhindsa Fig. 2A). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the seal between the first annular connecting member and the adjacent components because shifting the position of the annular seals would not have modified the operation of the device and thus is an obvious matter of design choice. See MPEP 2144.04(VI)(C).
Regarding claim 19, the combination of Elliot, Fujisato, West, and Sexton fails to explicitly teach the connecting seat includes a first annular connecting member and a second annular connecting member, the second annular connecting member is mounted to surround the first annular connecting member, the first annular seal member is disposed between the first annular connecting member and the at least one heating unit, and the second annular seal member is disposed between the first annular connecting member and the securing seat. However, Dhindsa (US 8083855 B2), in the analogous art of substrate temperature control, teaches a temperature control module comprising independently controlled concentric (annular) cooling zones (102A, 102B) (first and second annular connecting members) which can be cooled to provide a uniform temperature to a wafer support (col 2 line 61-67, col 3 line 1-17; Fig. 2A). The aforementioned combination teaches a base plate 146 (connecting seat) including coolant channels 162 flowing through (West para 0028; Fig. 2). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting seat to include independently controlled cooling zones (the innermost two of which are the first and second annular connecting member) in order to improve temperature control/uniformity of the substrate support.
The combination of Elliot, Fujisato, West, Sexton, and Dhindsa fails to explicitly teach that the first and second annular seal members are disposed between the first annular connecting member and the heating unit or securing seat, respectively. However, Sexton teaches sealing the connection between each layer of the assembly (col 10 line 32-54). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include seals between each annular connecting member to maintain the vacuum seal between components. 
Alternatively, the cooling zones (102A, 102B) (annular connecting members) are attached to each other (Dhindsa Fig. 2A). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the seal between the first annular connecting member and the adjacent components because shifting the position of the annular seals would not have modified the operation of the device and thus is an obvious matter of design choice. See MPEP 2144.04(VI)(C).
Regarding claim 20, the combination of Elliot, Fujisato, West, Sexton, and Dhindsa teaches the ground plate 148 (securing seat) comprises an annular protrusion surrounding the base plate 146 (connecting seat) and forming a cavity to contain the connecting seat (West Fig. 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 16-20 of copending Application No. 17/194,041 (reference application) in view of Colvin (US 20110073039 A1), Fujisato (US 20100244350 A1), and West (US 20150232983 A1).
Regarding claim 1, the reference application (17/194,041) teaches a wafer holder (wafer support) for generating a stable bias voltage and having a heating unit in the holder, an electrically conductive portion, an electrical insulating and thermal conductive portion between the heating unit and electrically conductive portion, which is necessarily electrically connected to a bias power source (claim 13, 16). The reference application fails to explicitly teach the heating unit comprises at least one heating coil. However, Colvin (US 20110073039 A1), in the analogous art of substrate heating, teaches using a heating coil as a heating unit (para 0135; Fig. 6).
Because Colvin teaches that such heating assemblies were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a heating coil as the heating unit of the reference application with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 2, the previous combination of the reference application and Colvin fails to explicitly teach a first heating coil and second heating coil, wherein the second heating coil surrounds the first heating coil. However, Colvin teaches a coiled heater 110a may include inner (first) coils (193, 194) and heater assemblies (181, 182) surrounding the coiled heater 110a may also include a (second) heater coil 170 (para 0138-0139; Fig. 6-8). Because Colvin teaches that such heating assemblies were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a first and second heating coil as the heating unit of the reference application with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 3, The reference application teaches that the wafer holder comprises at least one temperature sensing unit for measuring a temperature of the wafer holder (claim 20). Additionally, Colvin teaches that the coiled heater 110a (first heating coil) and the (second) heater coil 170 in the outer heater assemblies (181, 182) are controlled independently to heat different zones (first area and second area) of the substrate support (para 0071, 0203; Fig. 6-8). Furthermore, Colvin teaches including temperature sensors 203 (thermal detecting units) to individually control each subsection of the heating system (para 0185, 0203; Fig. 14a). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention include multiple temperature sensors associated with each coil in the wafer holder of the reference application in order to further improve temperature control/accuracy.
Regarding claim 4, the previous combination fails to explicitly teach a support member connected to wafer support, wherein the support member is disposed with at least one first conduct unit electrically connected to the bias power source and the conduct portion and the bias power source forms a bias on the conduct portion. However, Fujisato, in the analogous art of substrate support bias, teaches a high frequency bias power supply 60 connected to the mounting table (conduct portion) of the wafer support through an electrode line 56 (first conduct unit) inserted in a support column 44 (support member) connected to the wafer support to pass therethrough (para 0030; Fig. 1). The reference application teaches generating a bias voltage in the wafer holder (claim 13). Therefore, because Fujisato teaches that such substrate support arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a support column (member) with an electrode line (conduct unit) connected to a bias power supply to provide a bias to the wafer holder with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 5, the previous combination teaches a high frequency (AC) bias power supply (Fujisato para 0030), thus forming an AC bias on the conduct portion via the first conduct unit.
	Regarding claim 6, the previous combination fails to explicitly teach at least one second conduct unit positioned within the support member and electrically connected to the heating coil. However, Fujisato teaches a heater power supply 64 electrically connected to the heater 36 within the substrate support by a power supply line 62 (second conduct unit) passing through the support column 44 (support member) (para 0031). Because Fujisato teaches that such heater power sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to power the heating coil using a heater power supply connected through a power supply line with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 7, the reference application teaches a seat (connecting seat) for holding the heating unit, a base (securing seat) for holding the seat, wherein a first annular sealing element is disposed between the seat and heating unit and a second annular sealing element is disposed between the seat and the base (claim 17).
Regarding claim 8, the reference application teaches at least one cooling passage positioned between the at least one heating unit and the first annular seal member for separating the heating unit and first annular sealing element (claim 18).
Regarding claim 9, the reference application teaches the (connecting) seat comprises a first annular connecting element and second annular connecting element, wherein the second annular connecting element surrounds the first annular connecting element, the first annular sealing element is disposed between the first annular connecting element and the heating unit, and the second annular sealing element is disposed between the first annular connecting element and the base (securing seat) (claim 19).
Regarding claim 10, the reference application (17/194,041) teaches a wafer holder (wafer support) for generating a stable bias voltage and having a heating unit in the holder, an electrically conductive portion, an electrical insulating and thermal conductive portion between the heating unit and electrically conductive portion, which is necessarily electrically connected to a bias power source (claim 13, 16). The reference application also teaches the wafer support may be included in a chamber comprising an accommodating (containing) space and at least one inlet disposed on the chamber and fluidly connected to the accommodating space of the chamber for transporting a process gas (claim 1).
The reference application fails to explicitly teach the heating unit comprises at least one heating coil. However, Colvin (US 20110073039 A1), in the analogous art of substrate heating, teaches using a heating coil as a heating unit (para 0135; Fig. 6).
Because Colvin teaches that such heating assemblies were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a heating coil as the heating unit of the reference application with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 11, the previous combination of the reference application and Colvin fails to explicitly teach a first heating coil and second heating coil, wherein the second heating coil surrounds the first heating coil. However, Colvin teaches a coiled heater 110a may include inner (first) coils (193, 194) and heater assemblies (181, 182) surrounding the coiled heater 110a may also include a (second) heater coil 170 (para 0138-0139; Fig. 6-8). Because Colvin teaches that such heating assemblies were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a first and second heating coil as the heating unit of the reference application with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 12, The reference application teaches that the wafer holder comprises at least one temperature sensing unit for measuring a temperature of the wafer holder (claim 20). Additionally, Colvin teaches that the coiled heater 110a (first heating coil) and the (second) heater coil 170 in the outer heater assemblies (181, 182) are controlled independently to heat different zones (first area and second area) of the substrate support (para 0071, 0203; Fig. 6-8). Furthermore, Colvin teaches including temperature sensors 203 (thermal detecting units) to individually control each subsection of the heating system (para 0185, 0203; Fig. 14a). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention include multiple temperature sensors associated with each coil in the wafer holder of the reference application in order to further improve temperature control/accuracy.
Regarding claim 13, the previous combination fails to explicitly teach a support member connected to wafer support, wherein the support member is disposed with at least one first conduct unit electrically connected to the bias power source and the conduct portion and the bias power source forms a bias on the conduct portion. However, Fujisato, in the analogous art of substrate support bias, teaches a high frequency bias power supply 60 connected to the mounting table (conduct portion) of the wafer support through an electrode line 56 (first conduct unit) inserted in a support column 44 (support member) connected to the wafer support to pass therethrough (para 0030; Fig. 1). The reference application teaches generating a bias voltage in the wafer holder (claim 13). Therefore, because Fujisato teaches that such substrate support arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a support column (member) with an electrode line (conduct unit) connected to a bias power supply to provide a bias to the wafer holder with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
	Regarding claim 14, the previous combination fails to explicitly teach at least one second conduct unit positioned within the support member and electrically connected to the heating coil. However, Fujisato teaches a heater power supply 64 electrically connected to the heater 36 within the substrate support by a power supply line 62 (second conduct unit) passing through the support column 44 (support member) (para 0031). Because Fujisato teaches that such heater power sources were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to power the heating coil using a heater power supply connected through a power supply line with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 15, the previous combination teaches a high frequency (AC) bias power supply (Fujisato para 0030), thus forming an AC bias on the conduct portion via the first conduct unit.
Regarding claim 16, the reference application teaches a driving unit for driving the holder (wafer support) (claim 1). Additionally, Fujisato teaches the support column 44 (support member) may be moved vertically by an elevating mechanism (drive unit) to elevate the mounting table structure itself (para 0028). Because Fujisato teaches that such elevation mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the driving unit of the reference application to the support member with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 17, the reference application teaches a seat (connecting seat) for holding the heating unit, a base (securing seat) for holding the seat, wherein a first annular sealing element is disposed between the seat and heating unit and a second annular sealing element is disposed between the seat and the base (claim 17).
Regarding claim 18, the reference application teaches at least one cooling passage positioned between the at least one heating unit and the first annular seal member for separating the heating unit and first annular sealing element (claim 18).
Regarding claim 19, the reference application teaches the (connecting) seat comprises a first annular connecting element and second annular connecting element, wherein the second annular connecting element surrounds the first annular connecting element, the first annular sealing element is disposed between the first annular connecting element and the heating unit, and the second annular sealing element is disposed between the first annular connecting element and the base (securing seat) (claim 19).
Regarding claim 20, the previous combination fails to explicitly teach the securing seat comprises an annular protrusion surrounding the connecting seat and forming a cavity to contain the connecting seat. However, West (US 20150232983 A1), in the analogous art of substrate supports, teaches the ground plate 148 (securing seat) comprises an annular protrusion surrounding the base plate 146 (connecting seat) and forming a cavity to contain the connecting seat (West Fig. 2). Because West teaches that such substrate holder arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a annular protrusion in the securing seat to contain the connecting seat with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797